UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal year ended December 29, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number:1-9009 TOFUTTI BRANDS INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 13-3094658 (I.R.S. Employer Identification No.) 50 Jackson Drive, Cranford, New Jersey (Address of principal executive offices) (Zip Code) (908) 272-2400 ((Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $0.01 per share NYSE MKT Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant wasrequired to submit and post such files).YesoNox Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company. See the definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) YesoNox The aggregate market value of the voting stock held by non-affiliates of the Registrant as of the most recently completed second fiscal quarter:$3,589,000 As of March 26, 2013, the issuer had 5,153,706shares of common stock, par value $0.01, outstanding. TABLE OF CONTENTS PART I 3 Item 1. Business 3 Item 1A. Risk Factors 10 Item 1B. Unresolved Staff Comments 15 Item 2. Properties 16 Item 3. Legal Proceedings 16 Item 4. Mine Safety Disclosures 16 PART II 17 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 17 Item 6. Selected Financial Data. 19 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 23 Item 8. Financial Statements and Supplementary Data 24 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 25 Item 9A. Controls and Procedures 25 Item 9B. Other Information 26 PART III 27 Item 10. Directors, Executive Officers and Corporate Governance 27 Item 11. Executive Compensation 30 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 31 Item 13. Certain Relationships and Related Transactions, and Director Independence 32 Item 14. Principal Accounting Fees and Services 33 PART IV 34 Item 15. Exhibits and Financial Statement Schedules 34 SIGNATURES 36 1 INTRODUCTION We are engaged in the development, production and marketing of TOFUTTI® brand nondairy frozen desserts and other food products.TOFUTTI products are nondairy, soy-based products which contain no butterfat, cholesterol or lactose. As used in this annual report, the terms “we,” “us” and “our” mean Tofutti Brands Inc., unless otherwise indicated.Statements made in this annual report concerning the contents of any contract, agreement or other document are summaries of such contracts, agreements or documents and are not complete descriptions of all of their terms.If we filed any of these documents as an exhibit to this annual report or to any previous filling with the Securities and Exchange Commission, you may read the document itself for a complete recitation of its terms. Except for the historical information contained in this annual report, the statements contained in this annual report are “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and the Private Securities Litigation Reform Act of 1995, as amended, with respect to our business, financial condition and results of operations.Such forward-looking statements reflect our current view with respect to future events and financial results.We urge you to consider that statements which use the terms “anticipate,” “believe,” “do not believe,” “expect,” “plan,” “intend,” “estimate,” “anticipate” and similar expressions are intended to identify forward-looking statements.We remind readers that forward-looking statements are merely predictions and therefore inherently subject to uncertainties and other factors and involve known and unknown risks that could cause the actual results, performance, levels of activity, or our achievements, or industry results, to be materially different from any future results, performance, levels of activity, or our achievements expressed or implied by such forward-looking statements.Such forward-looking statements are also included in Item 1. “Business” and Item 7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof.Except as required by applicable law, including the securities laws of the United States, we undertake no obligation to publicly release any update or revision to any forward-looking statements to reflect new information, future events or circumstances, or otherwise after the date hereof.We have attempted to identify significant uncertainties and other factors affecting forward-looking statements in the Risk Factors section that appears in Item 1A. “Risk Factors.” We operate on a fiscal year ending on the Saturday closest to December 31.Fiscal years for the financial statements included herein are the fifty-two week periods ended December 29, 2012 (fiscal 2012) and December 31, 2011 (fiscal 2011). 2 PART I Item 1. Business. GENERAL We are engaged in the development, production and marketing of TOFUTTI® brand nondairy frozen desserts and other food products.TOFUTTI products are nondairy, soy-based products which contain no butterfat, cholesterol or lactose.Our products are 100% milk free yet offer the same texture and full-bodied taste as their dairy counterparts.Our products are also free of cholesterol and derive their fat from soy and corn, both naturally lower in saturated fat than dairy products. We were organized under the laws of the State of New York in 1981 and became a Delaware corporation in 1984.Our registered office and principal executive offices are located at 50 Jackson Drive, Cranford, New Jersey 07016, our telephone number is 908-272-2400 and our email address is info@tofutti.com.Our address on the Internet is www.tofutti.com.The information on our website is not incorporated by reference into this annual report. STRATEGY Our objective is to be a leading provider of nondairy, vegan, soy-based food products, primarily frozen desserts and soy-cheese products, to supermarkets and health food stores in the United States and abroad.We intend to continue to introduce new products that offer good taste while containing no butterfat, cholesterol or dairy to these markets. We focus our marketing efforts toward those consumers who find our products essential to their everyday diets because of health, lifestyle or religious reasons.In order to broaden the use of our soy-cheese products, we incorporate them into our branded food products such as blintzes, pizza and ravioli.As part of this strategy, we seek to achieve brand awareness through product innovation, eye-catching packaging, trade advertising, and a strong word-of-mouth marketing program.We believe that our ability to offer a wide range of nondairy, soy-based parve kosher products will continue to provide us with a competitive advantage. TOFUTTI PRODUCT LINE We offer a broad product line of nondairy soy-based products.Our products include frozen desserts, nondairy soy-based cheeses and spreads, and other frozen food products. Frozen Desserts u Premium TOFUTTI® nondairy frozen dessert, available in prepacked pints, three-gallon cans, and soft serve mix, is sold nationally in supermarkets, health food stores, retail shops, and restaurants.Premium TOFUTTI was the first nondairy frozen dessert to be marketed to the general public through supermarkets.We currently offer seven flavors of premium, hard frozen TOFUTTI in pints.Premium TOFUTTI soft serve mix is available in Vanilla.TOFUTTI in three gallon bulk cans is available in three flavors. u TOFUTTI CUTIES®, our best selling product, are bite size frozen sandwiches combining a Vanilla, Cookies and Cream, Chocolate, Mint Chocolate Chip or Wild Berry filling between two chocolate wafers.Half the size of traditional ice cream sandwiches, TOFUTTI CUTIES offer consumers a portion controlled treat.Unlike ice cream sandwiches, CUTIES are totally dairy free, without butterfat or cholesterol, yet with the same great taste that makes ice cream sandwiches one of the best selling novelties in the freezer case.Like all our frozen dessert products, they are completely trans fat free, including the wafers.For those individuals who cannot have chocolate, we offer our TOTALLY VANILLA TOFUTTI CUTIE, made from vanilla TOFUTTI between two vanilla wafers, while our KEY LIME CUTIE combines tangy lime-flavored TOFUTTI between two vanilla wafers. 3 u YOURS TRULY cones have a generous scoop of creamy vanilla TOFUTTI setin a chocolate-coated crispy cone, then covered in deep, rich chocolate and topped with a crispy chocolate cookie crunch.The YOURS TRULY CARAMEL SUNDAE cone has a caramel core in the center of vanilla TOFUTTI, while YOURS TRULY TRIPLE CHOCOLATE HAPPINESS cones have a chocolate core. u TOTALLY FUDGE POPS®, CHOCOLATE FUDGE TREATS, and COFFEE BREAK TREATS are stick novelties that offer the consumer the same taste as real fudge or coffee bars.The TOTALLY FUDGE POPS, made with organic sugar and with no gluten added, have 70 calories and 1 gram of fat per bar, while fat free, no sugar added CHOCOLATE FUDGE TREATS and COFFEE BREAK TREATS™have only 30 calories per bar.Both productsappeal to anyone on either a low fat or low carb diet. u CHOCOLATE COVERED FLOWERS, a frozen dessert stick novelty, combine a dark chocolate coating over a blend of frozen flower and fruit nectars for a portion controlled treat. u HOORAY HOORAY is an exciting new sugar free stick novelty made with stevia, a natural sugar replacement ideal for those individuals who want to avoid sugar.Each bar has a creamy center of vanilla Tofutti, surrounded by a sugar-free chocolate coating containing crisped rice u CAFÉ LATTE is astick novelty with a center of rich coffee flavored Tofutti surrounded by a deep chocolate coating u BLACK GOLDis a stick novelty, which takes rich chocolate Tofutti and enrobes it in a deep, dark chocolate coating u MARRY ME BARS™are stick novelties that feature creamy vanilla TOFUTTI surrounded by a dark chocolate coating.Made with organic sugar and with no gluten added, MARRY ME BARS satisfy important diet requirements of certain consumers with that great TOFUTTI taste. Nondairy Soy-Based Cheese Products u BETTER THAN CREAM CHEESE® is similar in taste and texture to traditional cream cheese, but is milk-free, butterfat-free, gluten-free and contains no cholesterol.It is as versatile as real cream cheese, whether spread on a bagel, used as a dip for snack items, such as crackers or chips, or used in any favorite recipe.It is available in 8 oz. retail packages, 1 ounce portion-controlled cups or 30 lb. bulk boxes for food service customers. u SOUR SUPREME®is similar in taste and texture to traditional sour cream, but is milk-free, butterfat-free, gluten-free and contains no cholesterol.SOUR SUPREME has the versatility of sour cream with the added benefit of being dairy free.The 12 oz. retail packages are available in plain and guacamole.The plain version is also available in 5 lb. containers or 30 lb. bulk boxes for food service customers.Like BETTER THAN CREAM CHEESE, SOUR SUPREME is sold nationally in most health food stores and select supermarkets. 4 u TOFUTTI also offers versions of BETTER THAN CREAM CHEESE and SOUR SUPREME without partially hydrogenated fat and no trans fatty acids.They are also made with organic sugar and are available in most health food stores.Non-hydrogenated fat BETTER THAN CREAM CHEESE is available in three flavors and the plain flavor is also available in 30 lb. bulk boxes. u TOFUTTI SOY-CHEESE SLICES™offer consumers a delicious nondairy, gluten-free, vegan alternative to regular cheese slices and contain no trans fatty acids.Available as individually wrapped slices in 8 oz. packages, TOFUTTI SOY-CHEESE SLICES are sold in most health food stores and select supermarkets and come in two types:Mozzarella and American. u BETTER THAN RICOTTA CHEESE®, our dairy free ricotta cheese alternative offersconsumers a dairy-free and gluten-free alternative that tastes and works just like real ricotta cheese in all their favorite recipes.Available in 16 oz retail and bulk sizes for food service, BETTER THAN RICOTTA is available nationally in supermarkets and health food stores Frozen Food Products u TOFUTTI PIZZA PIZZAZ combines a delicious pan crust, zesty sauce and TOFUTTI totally dairy free mozzarella cheeseinto a completely authentic, yet healthy pizza.TOFUTTI PIZZA PIZZAZ is sold three squared slices to a package and is available in freezer cases in select supermarkets and health food stores. u TOFUTTI BLINTZES are frozen crepes filled with TOFUTTI BETTER THAN CREAM CHEESE that are dairy and cholesterol free, yet taste just like real cheese blintzes. Our BLINTZES are available in freezer cases in select supermarkets and health food storesand can be served hot, warm, or slightly chilled as a main meal or a snack. u TOFUTTI RAVIOLI combine our delicious BETTER THAN RICOTTA CHEESE® blend with egg free pasta into a healthy and filling meal.The product is available in jumbo round and bite-sized square sizes sold in 12 oz bags and is available in freezer cases in many health food stores. 2013 Product Introductions During 2013, we plan to introduce additional varieties of pizza, soy-cheese slices, and new food service sizes of certain of our soy-cheese products. MARKETING AND DISTRIBUTION TOFUTTI products are sold and distributed across the United States and internationally, and can be found in gourmet specialty shops, kosher supermarkets, natural/health food stores, and national and regional supermarket chains.All of our products are sold by independent unaffiliated food brokers to distributors and sometimes on a direct basis to retail chain accounts.Food brokers act as our agents within designated territories or for specific accounts and receive commissions, which average 4% of net collected sales.Certain key domestic accounts and all international accounts are handled directly by us.Our products are also sold in approximately thirty other countries. 5 We currently sell our frozen dessert products in most major markets in the United States, including Atlanta, Baltimore, Boston, Charlotte, Chicago, Cincinnati, Cleveland, Dallas, Denver, Detroit, Houston, Kansas City, Los Angeles, Miami, Milwaukee, Minneapolis, New York, Orlando, Philadelphia, Phoenix, Portland, Richmond, San Francisco, Seattle, St. Louis, Tampa and Washington, D.C. We currently distribute all of our products by common carrier or by allowing customers to pick-up products from outside storage facilities.We do not own, lease or otherwise maintain any vehicles involved in the shipping of our products.From our co-packing facilities, we either ship direct to our customers or we ship to outside public storage facilities from which our customers are able to pick-up products.Use of outside storage facilities in several key locations in the United States allows us to provide our customers with products in a timely fashion. In addition to ice cream distributors, our products are handled by almost every major national and regional natural and/or gourmet specialty distributor in the country.We distribute our products through thirty (30) distributors in the national health food market.In certain situations, we also sell directly to several major supermarket chains who maintain their own warehouses. Our sales to health food accounts in fiscal 2012 decreased to approximately $7,088,000, or 49% of total sales, as compared to approximately $8,276,000, or 52% of total sales, in fiscal 2011.This decrease was primarily attributable to no sales to Trader Joe’s in 2012. Our sales to the kosher market decreased to approximately $1,127,000, or 8% of sales, in fiscal 2012, from sales of approximately $1,624,000, or 10% of sales, in fiscal 2011.In fiscal 2012, there were no sales to Trader Joe’s as compared to sales of approximately $1,420,000, or 9% of sales, in fiscal 2011.Trader Joe’s, formerly our largest customer,decided to cease selling branded goods in mid-2011. The decline in domestic sales in the California market indicated in the table below from 19% of sales in fiscal 2011 to 13% of sales in fiscal 2012 was due primarily to the loss of sales to Trader Joe’s in that market. The following table presents the geographical breakdown of our sales in our largest domestic markets for the last two fiscal years. Fiscal Year ended December 29, 2012 Fiscal Year ended December 31, 2011 Sales % of total Sales Sales % of total Sales (Dollars in thousands) Midwest $ 16
